Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AKSU (EP 3107011 A1).


As per claims 17 and 22 AKSU disclosed a method comprising: receiving one or more base image items and one or more pre-derived image items associated with the one or more base image items (Figure. 4, Element 402 and paragraph.81) {Input image & derived image}; assigning a pre-derivation property identifier data structure identifying one or more pre-derivation properties of the one or more pre-derived image items (Figure.4, Element 406, paragraph.82) {Determining and image operation to be performed for a derived image}, wherein the one or more pre-derived image items comprise one or more image items previously generated via application of respective ones of the one or more pre-derivation properties to respective ones of the one or more base image items (paragraph.19) {Generating a first derived image item in which an image operation is defined using a general-purpose scripting format, wherein the image operation inputs one or more input images using a first pre-defined means of the general-purpose scripting format and provides an output image using a second pre-defined means of the general-purpose scripting format; and storing the first derived image item into the image container file. The method further comprises wherein the image container file conforms to a file format capable of storing a plurality of derived images into the image container file; and wherein a derived image comprises an image operation and represents the output image, the image operation is performed to the one or more input images indicated in the image container file, each of the one or more input images is a coded image or another derived image, and performing the image operation results into the output image}; and constructing an image package comprising the one or more base image items, the one or more pre-derived image items, and the pre-derivation property identifier data structure (paragraphs.66 and 83) {Container file}.

As per claims 18, 23, 28 and 33 AKSU disclosed a method according to Claim 17, wherein the image package comprises an image container file, and wherein the pre-derivation property identifier data structure comprises one or more descriptive properties in the image container file (paragraphs 66 and 83) {Container file}.

As per claims 19, 24, 29 and 34 AKSU disclosed a method according to Claim 17, wherein the image package comprises an image container file, and wherein the pre-derivation property identifier data structure comprises one or more group boxes, wherein respective ones of the one or more group boxes comprise a grouping type associated with a pre-derivation property (paragraphs.19 and 67) {Dynamically derived images may be indicated in the container file, for example, by using the entity grouping mechanism}.

As per claims 20, 25, 30 and 35 AKSU disclosed a method according to Claim 17, wherein the image package comprises an image container file and a description file associated with the image container file, and wherein the description file comprises the pre-derivation property identifier data structure (paragraphs.66 and 83) {Earlier derived image item in the Container file}.

As per claims 21, 26, 31 and 36 AKSU disclosed a method according to Claim 17, wherein the one or more pre-derivation properties comprises one or more of: an exposure bracketing, a focus bracketing, a depth of field bracketing, a flash-bracketing, an international standards organization bracketing, a white balance bracketing, or a high dynamic range bracketing (paragraph.14) {Utilization of ISO}.

As per claims 27 and 32 AKSU disclosed a method comprising:
receiving an image package comprising one or more base image items and one or more pre- derived image items (Figure. 4, Element 402 and paragraph.81) {Input image & derived image}; identifying one or more pre-derivation properties associated with respective ones of the one or more pre- derived image items (Figure.4, Element 406, paragraph.82) {Determining and image operation to be performed for a derived image}; wherein the image package comprises a pre-derivation property identifier data structure comprising the one or more pre-derivation properties, wherein the one or more pre-derived image items comprise one or more image items previously generated via application of respective ones of the one or more pre-derivation properties to respective ones of the one or more base image items (paragraph.19) {Generating a first derived image item in which an image operation is defined using a general-purpose scripting format, wherein the image operation inputs one or more input images using a first pre-defined means of the general-purpose scripting format and provides an output image using a second pre-defined means of the general-purpose scripting format; and storing the first derived image item into the image container file. The method further comprises wherein the image container file conforms to a file format capable of storing a plurality of derived images into the image container file; and wherein a derived image comprises an image operation and represents the output image, the image operation is performed to the one or more input images indicated in the image container file, each of the one or more input images is a coded image or another derived image, and performing the image operation results into the output image}; and
causing the one or more pre-derived image items to be processed based, at least partially, on the one or more pre-derivation properties that has been identified (paragraph.83) {Earlier derived image item in the Container file}.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argued the prior art failed to disclose the amended limitations of independent and dependent claims.
As to applicant’s argument, examiner has cited pertinent excerpts along with explanation that disclose the amended limitation. All dependent claims are also not patentable.

Examiner advises the applicant to father narrow all the independent claims in order to move the application in a positive direction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647